Citation Nr: 1438237	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for pulmonary disability, claimed as chronic obstructive pulmonary disease with lung scarring. 


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1960 to June 1963.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board is of the opinion that additional development is required before the claim on appeal is decided.

In June 2010, the Veteran filed a claim for service connection for a pulmonary disability.  The Veteran asserts that his pulmonary disorder is due to in-service treatment for pneumonia, asbestos exposure in service, and/or mustard gas exposure in service. 

The Veteran's service treatment records (STRs) indicate he was admitted for left lower lobe pneumonia in October 1961.  He received inpatient treatment for 7 days. The Veteran's military personnel file (MPF) shows his military occupational specialty (MOS) was Wheeled Vehicle Mechanic, and in April 2011, the RO conceded in service exposure to asbestos. 

Following service, the Veteran was treated for a right pneumothorax, which caused a partial collapse of the lung in January 1995.  His medical reports indicate he had scarring of the right lung, which prevented a complete collapse.  The Veteran also provided additional private treatment records from Dr. R.J., which show a diagnosis of COPD since April 2006. 

During a May 2011 VA examination, the Veteran was diagnosed with COPD and residuals of pneumonia.  The examiner determined the Veteran's COPD is "less likely" due to his in-service pneumonia, but failed to fully explain why that is so.  Although the examiner did indicate the Veteran was diagnosed with a left lung pneumonia in service, and subsequently diagnosed with a right lung pneumonia with residual scarring, the examiner did not specify why the later condition could not be proximately caused by the former.  Therefore, this medical opinion is insufficient, as it is unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner also stated the Veteran's "PFTs do not indicate interstitial lung disease, therefore, the vet does not have asbestos related pulmonary disease."  However, a March 2005 chest scan revealed diffuse interstitial disease, which was not discussed by the examiner.  Therefore, it is apparent the examiner's opinion was not based on a complete review of the record. 

The Veteran has also indicated he was exposed to mustard gas during routine training activities in Germany.  Although the evidence does not show that he was exposed to mustard gas or Lewisite such as to trigger the provisions of 38 C.F.R. § 3.316 (2013) (claims based on chronic effects of exposure to mustard gas and Lewisite), it is plausible that the Veteran was exposed to some other type of gas, such as tear gas, during training exercises.

The Veteran's competent lay statements regarding exposure to chemical gases during training activities must be given consideration in determining whether service connection is warranted for his claimed lung disabilities.  38 U.S.C.A. § 1154(a) (West 2002); see also Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994).  Based on the foregoing inadequacies, the Board has determined a new VA examination with medical opinion is warranted. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability from the Nashville VAMC, and any other VA healthcare facility in which the Veteran obtained treatment for the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all pulmonary disorders present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.   

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion with respect to each pulmonary disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is etiologically related to the Veteran's service, to include in-service treatment for pneumonia, asbestos exposure in service, and gas exposure in service.

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature of his service.  The examiner should not assume that the Veteran was exposed to mustard gas in service unless there is other evidence corroborating such exposure.  Otherwise, the examiner should assume that the Veteran is a reliable historian for purposes of the opinions.
If the examiner is unable to provide any requested opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

